DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are directed to an abstract idea without significantly more. 
As to claim 1, it is directed to a markup language used to describe a composition, which is directed to the abstract idea of a mental process, which under the broadest reasonable interpretation, reasonably covers the concepts performed in the human mind with the aid of pen and paper through observation evaluation, judgement, and/or opinion.  If a claim limitation, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls with the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application.  In particular, the claim recites an additional element of an automata (computer) network, which does not perform or execute anything.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not amount to an inventive concept because they are part of a generic computer system and does not perform any functions or execution.
As to claims 2-15, they are rejected as being dependent on claim 1, and fails to cure their deficiencies.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 16, and 18, the term “top-level root element” is indefinite because it is unclear in the claims if this refers to a particular level of a hierarchy (not claimed) or if it is referred to a performance level.  Since the scope of the claim cannot be ascertained, the claims are found to be indefinite.  
As to claims 2-15, 17, and 19-20, they are also rejected for being dependent on rejected claims 1, 16, and 18, and fail to cure their deficiencies. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 28, and 30 of U.S. Patent No. 10,846,103 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of instant claims 1-8 are disclosed within the limitations of claims 1 of U.S. Patent No. 10,846,103 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of instant claims 16-17 are disclosed within the limitations of claim 28 of U.S. Patent No. 10,846,103 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of instant claims 18-20 are disclosed within the limitations of claim 30 of U.S. Patent No. 10,846,103 B2.
Claims 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,846,103 B2 in view of Sabotta (“Advantages and challenges of programming the Micron Automata Processor”, 2013).
As to claims 9-15, it would have been obvious to combine the teachings of Sabotta, which teach the limitations of claims 9-15, as shown in the prior art rejection below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sabotta (“Advantages and challenges of programming the Micron Automata Processor”, 2013).

As to claim 1, Sabotta teaches a tangible, non-transitory machine readable medium, comprising: 
a markup language to describe composition of automata networks (Automata Network Markup Language, ANML) (Section 4.3), wherein the markup language uses a container element, wherein the container element comprises an automata network element comprising a complete design of an automata network (Along with STEs, the Automata Processor also contains counter elements and Boolean elements; Macros can also be used) (Section 3.2.1.1; Section 3.2.1.2; Section 5.2; Fig. 4.3; Section 5.3.2.2; pg. 34; Fig. 5.1).
Sabotta does not explicitly disclose the term “top-level root element.”  However, Sabotta does teach having its automata network elements represented in a hierarchy of a lattice structure, matrix, or tree structure.  Sabotta also teaches that a problem with this hierarchy structure is that large fanning of a tree structure, for example, can explode outgoing connection requirements at a region level rather an individual element level.  To accommodate this, it would be beneficial to decompose the hierarchy of elements into a plurality of individual paths or strands.  This decomposition of a multi-level hierarchy into a single level satisfies the broadest reasonable interpretation of a top-level root element (pages 34-35; Figs. 5.1 and 5.2).  It would have been obvious to one of ordinary skill in the art to apply this particular feature of having a top-level root element that represents the complete design of an automata network because it would provide the predicted result of allowing the Automata Processor to have easier compilation at the cost of additional STEs.  In addition to a more direct and rapid compilation, decomposing complicated graphs allows for simple scaling across multiple half-cores.  By defining automata in small strands, the compiler is capable of producing quick, accurate, and efficient implementations (pages 34-35; Figs. 5.1 and 5.2).

As to claim 2, Sabotta teaches wherein the markup language uses a plurality of elements that represent automata processing resources (macros, etc.) (Section 3.2.1.2).

As to claim 3, Sabotta teaches wherein a first element of the plurality of elements comprises a state transition element (state transition element, STE; start property or start characteristic) (Sections 3.1.1.1 and  3.1.2).

As to claim 4, Sabotta teaches wherein the markup language uses an identification attribute and a symbol set attribute in conjunction with the state transition element (Section 3.1.1.1; Fig. 4.2).

As to claim 5, Sabotta teaches a first element of the plurality of elements comprises a counter element (Section 3.1.1.2).

As to claim 6, Sabotta teaches wherein the markup language (ANML) uses an identification attribute and a target attribute in conjunction with the counter element (Section 3.1.1.2; Section 3.2.1.2).

As to claim 7, Sabotta teaches wherein a first element of the plurality of elements comprises a Boolean element (Section 5.2.1).

As to claim 8, Sabotta teaches wherein the markup language (ANML) uses an identification attribute in conjunction with the Boolean element (Section 3.1.1.2; Section 3.2.1.2); Section 5.2.1.

As to claim 9, Sabotta teaches wherein the markup language (ANML) supports the Boolean element as comprising an inverter having a single input terminal accepting a single activation signal (Section 3.1.1.2; Section 3.1.1.3; Section 5.1; Section 5.2.1).

As to claim 10, Sabotta teaches wherein the markup language (ANML) supports the Boolean element as comprising at least one of an OR element, an AND element, a NAND element, and a NOR element each having single input terminals accepting multiple activation signals (Section 3.1.1.2; Section 3.1.1.3; Section 5.1; Section 5.2.1).

As to claim 11, Sabotta teaches wherein the markup language (ANML) supports the Boolean element as comprising at least one of a sum-of-product (SOP) element, a product-of-sums (POS) element, a nsum-of-products (NSOP) element, and a nproduct-of-sums (NPOS) element each having multiple input terminals accepting multiple activation signals (Section 3.1.1.3; Section 5.2.1).

As to claim 12, Sabotta teaches wherein the markup language (ANML) uses a second container element (Section 5.2.1; Section 3.2.1.2; Section 3.1.1.3).

As to claim 13, Sabotta teaches wherein the second container element represents a macro element (Section 5.2.1; Section 3.2.1.2; Section 3.1.1.3).

As to claim 14, Sabotta teaches wherein the macro element encapsulates a certain set of predefined behavior as a modular element of the automata network (Section 3.2.1.2; Section 4.3.2; Section 4.3.3).

As to claim 15, Sabotta teaches wherein macro element comprises at least one of a second macro element or at least one of a state transition element, a counter element, or a Boolean element (page 12, Section 3.1.1, Section 3.1.1.2; Section 3.2.1.2).

As to claim 16, Sabotta teaches a method, comprising: 
utilizing a markup language to describe composition of automata networks (Automata Network Markup Language, ANML), wherein the markup language uses a container element, wherein the container element comprises an automata network element comprising a complete design of an automata network (Along with STEs, the Automata Processor also contains counter elements and Boolean elements; Macros can also be used) (Section 3.2.1.1; Section 3.2.1.2; Section 5.2; Fig. 4.3; Section 5.3.2.2; pg. 34; Fig. 5.1; pg. 33); and 
transmitting the container element to a compiler to be directly compiled into a loadable binary object (Automata Processor compiler or ANML compiler) (Section 3.2; Section 4.4.1; Section 4.3; Fig. 4.1; pg. 2, lines 12-15).
Sabotta does not explicitly disclose the term “top-level root element.”  However, Sabotta does teach having its automata network elements represented in a hierarchy of a lattice structure, matrix, or tree structure.  Sabotta also teaches that a problem with this hierarchy structure is that large fanning of a tree structure, for example, can explode outgoing connection requirements at a region level rather an individual element level.  To accommodate this, it would be beneficial to decompose the hierarchy of elements into a plurality of individual paths or strands.  This decomposition of a multi-level hierarchy into a single level satisfies the broadest reasonable interpretation of a top-level root element (pages 34-35; Figs. 5.1 and 5.2).  It would have been obvious to one of ordinary skill in the art to apply this particular feature of having a top-level root element that represents the complete design of an automata network because it would provide the predicted result of allowing the Automata Processor to have easier compilation at the cost of additional STEs.  In addition to a more direct and rapid compilation, decomposing complicated graphs allows for simple scaling across multiple half-cores.  By defining automata in small strands, the compiler is capable of producing quick, accurate, and efficient implementations (pages 34-35; Figs. 5.1 and 5.2).


As to claim 17, Sabotta teaches comprising reading the loadable binary object machine by at least a portion of an automata processor (Section 3.2; Section 4.3; Fig. 4.1).

As to claim 18, Sabotta teaches a method, comprising: 
utilizing an automaton construction language (Automata Network Markup Language, ANML) to (Section 3.2.1): implement features that extend conventional automata designs through special elements of an automata processor (Along with STEs, the Automata Processor also contains counter elements and Boolean elements; Macros can also be used) (Section 3.2.1.1; Section 3.2.1.2; Section 5.2; Fig. 4.3); and 
represent an automata network comprising at least one special purpose element of the special purpose elements of the automata processor via an automata network element comprising a complete design of the automata network (Along with STEs, the Automata Processor also contains counter elements and Boolean elements; Macros can also be used) (Section 3.2.1.1; Section 3.2.1.2; Section 5.2; Fig. 4.3; Section 5.3.2.2; pg. 34; Fig. 5.1).
Sabotta does not explicitly disclose the term “top-level root element.”  However, Sabotta does teach having its automata network elements represented in a hierarchy of a lattice structure, matrix, or tree structure.  Sabotta also teaches that a problem with this hierarchy structure is that large fanning of a tree structure, for example, can explode outgoing connection requirements at a region level rather an individual element level.  To accommodate this, it would be beneficial to decompose the hierarchy of elements into a plurality of individual paths or strands.  This decomposition of a multi-level hierarchy into a single level satisfies the broadest reasonable interpretation of a top-level root element (pages 34-35; Figs. 5.1 and 5.2).  It would have been obvious to one of ordinary skill in the art to apply this particular feature of having a top-level root element that represents the complete design of an automata network because it would provide the predicted result of allowing the Automata Processor to have easier compilation at the cost of additional STEs.  In addition to a more direct and rapid compilation, decomposing complicated graphs allows for simple scaling across multiple half-cores.  By defining automata in small strands, the compiler is capable of producing quick, accurate, and efficient implementations (pages 34-35; Figs. 5.1 and 5.2).

As to claim 19, Sabotta teaches comprising extending the conventional automata designs through programmable quantification cells as the special elements (cellular automata or cells from matrix/lattice structure of groups of elements) (pg 33).

As to claim 20, Sabotta teaches comprising extending the conventional automata designs through programmable Boolean cells as the special elements (cellular automata or cells from matrix/lattice structure of groups of elements such as Boolean elements) (pg 33).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al. (US 2017/02993670 A1) discloses using Micron's Automata Processor (AP), a hardware implementation of non-deterministic finite automata (NFAs) in addition to a generalized automaton structure that flattens sequential patterns to simple strings to reduce compilation time and to minimize overhead of reconfiguration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199